Citation Nr: 0307671	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to July 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in July 1999 when 
it was remanded for additional development.  The requested 
development has been completed.

This case was certified to the Board by the St. Petersburg, 
Florida, VARO.

The appellant appeared at a hearing held at the RO on January 
7, 1998.  A transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has been diagnosed with PTSD.

3.  The appellant served as an aircraft electronic navigation 
equipment technician in Japan from 1968 to 1971.  He was 
exposed to injured soldiers and coffins containing dead 
soldiers.

4.  A VA physician and a VA psychologist have stated that the 
appellant's PTSD is related to his service in Japan.


CONCLUSION OF LAW

The appellant's PTSD was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service personnel records indicate that his 
primary specialty was aircraft electronic navigation 
equipment repairman.  In December 1968 he was assigned to 
Yokota Air Base in Japan.  He had two years and seven months 
of foreign service.

At a July 1994 VA mental disorders examination, the appellant 
was diagnosed with PTSD by a psychiatrist.  In service the 
appellant had been a radar and navigation repairman for 
aircraft arriving at and departing from an air base in Japan 
from 1968 to 1971.  The air base supported American 
operations in Vietnam.  The appellant reported that his job 
required him to go into the airplanes that were evacuating 
seriously ill soldiers and silver coffins.  On a daily basis, 
he saw stretchers with men on them with intravenous tubing 
hanging down.  From the coffins, he could smell the corpses.  
After service the appellant avoided medical treatment because 
he was unable to tolerate being around hospitals, IVs, and 
blood.  This included avoid medical treatment while having 
symptoms for two years of hemorrhaging from his rectum.  He 
showed symptoms of PTSD.  He was reluctant to talk about his 
trauma, having told only one other person.  The examiner 
opined that the appellant's current symptoms "appear[ed] to 
be quite distinctly [PTSD]."

In a June 1995 statement, the appellant stated that while 
stationed at Yokota Air Base, he worked on med-evac aircraft, 
such as C-141s.  He was exposed to wounded soldiers and 
caskets containing dead soldiers.

From September 1994 to November 1995 the appellant received 
psychological treatment from VA's National Center for PTSD.  
The military events that the appellant considered to be 
particularly traumatic included repeated exposure to dead or 
dying military personnel in med-evac jets.  The appellant 
participated in individual therapy.  He attempted to 
participate in group therapy, but he was overwhelmed by this 
modality after only two sessions and dropped out of therapy 
for a few weeks.  The appellant was diagnosed with PTSD by a 
psychologist based on his meeting DSM diagnostic criteria.

From approximately September 1996 to June 1997, the appellant 
was treated by M. M., L.C.S.W., (Mr. M.) with therapy for 
PTSD.  The appellant reported that one of his jobs in service 
was cleaning out airplanes that were used to carry bodies 
back from Vietnam.  He was exposed to dead bodies and body 
parts of injured soldiers.  The appellant was a navigation 
equipment repairman.

In a December 1997 statement, J. B., M.D., (Dr. B.) noted 
that he had treated the appellant since 1981.  The appellant 
had a long history of chronic anxiety and panic attacks and 
had recently been diagnosed with PTSD.

At a January 1998 hearing, the appellant testified that, 
while serving in Japan, he worked on aircraft and was exposed 
repeatedly to wounded soldiers, body bags, and coffins.  He 
stated that he was stationed in Japan for approximately three 
years.  He worked as a navigation equipment repairman.  His 
duties included cleaning and fumigating the aircraft.

In September 1996 the appellant was hospitalized as a VA 
patient for multiple diagnoses, including PTSD with 
depressive features.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an October 2002 
Supplemental Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim, specifically the criteria required for service 
connection for disabilities in general and PTSD in 
particular.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The SSOC also described the evidence that 
was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, VA medical records have 
been obtained from the National Center for PTSD in Boston, 
Massachusetts, and the VA Medical Center in Togus, Maine.  
Records from a private social worker and a private physician 
have also been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, the 
appellant was provided an examination in July 1994.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the July 
1999 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, and credible supporting evidence that the claimed 
in-service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).

In this case, the appellant has been diagnosed with PTSD by a 
VA psychiatrist in July 1994 and by a VA psychologist based 
on treatment from September 1994 to November 1995.  Both 
examiners described in great detail the symptoms that the 
appellant experiences as a result of his stressors.  Both 
examiners explained fully the relationship between the 
appellant's experiences in service and his symptoms of PTSD.  
Based on these unequivocal diagnoses and the appellant's 
reported stressors involving exposure to injured, dying, or 
dead soldiers, which are consistent with his primary 
specialty, see Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that the supporting evidence need only imply that 
the veteran was personally exposed to the stressor.), as well 
as the appellant's consistent reporting of his stressors both 
for purposes of treatment and in connection with his claim 
for service connection, the Board concludes that the evidence 
demonstrates that the appellant has PTSD as a result of his 
military service.


ORDER

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


